                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   KENNETH CHARLES CAMELIN,                             CASE NO. C18-5854-JCC
10                            Plaintiff,                  ORDER
11          v.

12   NANCY A. BERRYHILL,

13                            Defendant.
14

15          The Court, having reviewed the report and recommendation of the Honorable J. Richard
16   Creatura, United States Magistrate Judge, and the relevant record, ORDERS the following:
17          1. The Court ADOPTS the report and recommendation (Dkt. No 17);
18          2. This matter is REVERSED and REMANDED for further proceedings;
19          3. The Clerk is DIRECTED to send copies of this order to counsel and to Judge
20               Creatura.
21          DATED this 9th day of July 2019.




                                                       A
22

23

24
                                                       John C. Coughenour
25                                                     UNITED STATES DISTRICT JUDGE
26


     ORDER
     C18-5854-JCC
     PAGE - 1
